Judgment of conviction and order affirmed. Memorandum: The verdict is amply supported by the evidence and no error prejudicial to the defendant’s right to a fair trial was committed by the separation of the jury (People v. Dunbar Contracting Co., 215 N. Y. 416, 426; People v. Buchanan, 145 N. Y. 1; People v. Johnson, 110 N. Y. 134) or the investigation conducted by the trial court in the absence of the defendant relative to such separation. We have considered the other rulings of the trial court to which appellant takes exception and believe they do not warrant reversal of the judgment of conviction. All concur; Larkin, J., not voting. (The judgment convicts defendant of the crime of manslaughter, second degree. The order denies defendant’s motion for an inspection of the minutes of the grand jury and denies defendant’s motion to dismiss the indictment.) Present — Taylor, P. J., McCurn, Larkin, Vaughan and Kimball, JJ.